Citation Nr: 1744204	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-32 483	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


REMAND

The Veteran had active military service from December 1950 to November 1952.  He died in April 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2009 rating decisions of the VA Regional Office (RO) in Portland, Oregon.  In September 2016, the appellant testified at a hearing conducted before the undersigned.  

In November 2012, the appellant's representative filed a motion to advance this appeal on the Board's docket due to advanced age.  The undersigned is granting this motion.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

At the time of the Veteran's death, he was service connected for status post total right knee arthroplasty; degenerative joint disease of the lumbar spine; depression; tinnitus; and bilateral hearing loss.  The appellant has reported that his cause of death, listed on the death certificate as cerebrovascular accident due to abnormal clotting due to questionable atrial fibrillation, is the result of his service-connected right knee disability.  Specifically, she contends that the Veteran fell as a result of his knee, hitting his head, and causing the cerebrovascular accident.  See September 2016 Hearing Transcript (T.) at 2-3.  Two VA medical opinions were obtained.  The first in October 2009 addressed whether the Veteran's cerebrovascular accident was the result of a fall caused by his knee giving out.  

The second in July 2013 addressed whether any of the Veteran's service-connected disabilities caused or materially contributed to his cause of death from a cerebrovascular accident.  The examiner opined that the right knee, lumbar spine, bilateral hearing loss, tinnitus, and psychiatric disabilities did not cause or materially contribute to the cerebrovascular accident.  However, no rationale for why the lumbar spine, bilateral hearing loss, tinnitus, and psychiatric disabilities did not cause or materially contribute to the cerebrovascular accident was provided.  When VA obtains a medical opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Without a rationale, the Board concludes that the opinion is not adequate, and an addendum is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum medical opinion from the July 2013 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the cause of the Veteran's death.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's service-connected status post total right knee arthroplasty; degenerative joint disease of the lumbar spine; depression; tinnitus; and bilateral hearing loss contributed substantially or materially; combined to cause; or aided or lent assistance to the production of death.  A detailed rationale should be given for all opinions and conclusions expressed.  

2.  Then, after ensuring that the requested opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the appellant's claim.  If any benefit remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


